Citation Nr: 0329131	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ingrown toenail, 
right toe.

2.  Entitlement to service connection for ingrown toenail, 
left toe.

3.  Entitlement to service connection for thoracic plexus 
intercostals neuritis with disc bulge.

4.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, Esq.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant served on active duty from December 1994 to 
April 1995.  In addition, he has unverified periods of active 
duty for training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Board notes that the appellant and his attorney were 
scheduled to appear for a video teleconference hearing before 
a Veterans Law Judge on September 18, 2003.  

The appellant and his attorney have twice requested 
rescheduling of his hearing, previously scheduled for April 
9, 2003 and May 13, 2003.  On May 21, 2003, the Board issued 
a ruling on the attorney's motion to reschedule the 
appellant's May 13, 2003 hearing, finding that the attorney 
had shown good cause for failing to appear for the scheduled 
hearing and for not timely requesting a new hearing date and 
time.  The hearing was then rescheduled for September 18, 
2003.  The record shows that the appellant and his attorney 
failed to appear for this third-scheduled hearing.  There are 
no documents in the record reflecting that the attorney or 
the appellant attempted to reschedule the hearing, timely 
notified the Board of a scheduling conflict, or filed a 
motion within the prescribed time limits for a rescheduled 
hearing.

The Board finds that it has made every attempt to accommodate 
the appellant's request for a hearing before the Board.  The 
Board will now process this claim as though his request for a 
hearing was withdrawn, in accordance with 38 C.F.R. 
§ 20.704(d) (2003).




REMAND

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
This law redefines the VA's duty to assist, enhances its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The record shows that the appellant is a member of the U.S. 
Army Reserves.  Although the appellant alleges that his 
claimed disabilities had their onset during a period of 
active service, he has also indicated he continued to receive 
treatment during his inactive and active duty as a reservist.

The appellant's service medical records are incomplete.  The 
RO has made several attempts to obtain these records, both 
from the appellant's last known reserve unit and also from 
the National Personnel Records Center (NPRC), to no avail.  
Nonetheless, the Board finds that the RO must request 
verification of any additional active duty and active duty 
for training periods the appellant performed.  In addition, 
the RO must make further attempts to obtain his service 
medical records and, in the alternative, try to reconstruct 
them if they cannot be located.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
appellant identify all periods of active 
duty for training or other active duty he 
may have performed, and the 
unit(s)/command(s) to which he was 
attached.  He should further be asked to 
identify, as specifically as possible, 
any and all military or civilian health 
care facilities at which he received 
treatment for any of his claimed 
disabilities while on active duty orders.

3.  The RO should then verify his periods 
of active service, including obtaining 
copies of orders or pay documents from 
the Defense Finance Accounting System.

4.  The RO should then make a specific 
attempt to obtain any additional service 
medical records, including any and all 
clinical medical records, for the 
appellant.  In particular, the RO should 
request clinical medical records of 
treatment accorded him during his active 
service and clinical medical records of 
treatment accorded him at the medical 
facilities affiliated with Fort Jackson, 
South Carolina and Fort Sam Houston, 
Texas.

5.  If the service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the appellant or his representative 
provide further information.  The RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

6.  The RO should offer the appellant the 
opportunity to obtain statements from 
fellow service-members ("buddy 
statements"), letters he may have sent 
to family members or friends while on 
active service, statements from family 
members or friends who may have observed 
his condition upon return from active 
service, or statements from physicians 
who may have treated him immediately 
following his discharge from active 
service in 1995 that would corroborate 
his assertions that he suffered from 
ingrown toenails, back pain, and chronic 
sinusitis that had its onset during his 
first period of active duty in 1994 to 
1995.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the appellant VA 
examinations to determine the nature, 
extent, and etiology of his claimed 
ingrown toenails and back disabilities.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed ingrown toenails and 
back disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed ingrown toenails and back 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of ingrown 
toenails and back disabilities.
?	Provide an opinion as to whether it 
is at least as likely or not that 
any currently manifested residuals 
of ingrown toenails or back 
pathology are the result of his 
active service.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claims for service 
connection for ingrown toenails of both 
great toes, thoracic plexus intercostals 
neuritis with disc bulge, and chronic 
sinusitis.  If the decisions remain in 
any way adverse to the appellant, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant is advised that failure to appear for a scheduled 
VA examination without good cause could result in the denial 
of his claims.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




